Citation Nr: 0000230	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  98-08 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to an increased rating for the service-connected 
right knee disability, currently rated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the RO.  

The Board notes for clarification that, although the veteran 
asserted an additional claim regarding the submission of new 
and material evidence to reopen a claim of service connection 
for a claimed back disability in his November 1997 claim for 
VA benefits, the veteran's representative stated during a 
September 1998 RO hearing that the veteran no longer wished 
to appeal the issue.  



REMAND

The record included private treatment records dated from 
December 1995 to February 1996, which indicated that the 
veteran had received ongoing treatment for a right knee 
disability.  The December 1995 report of initial examination 
noted that crepitation was present throughout the range of 
motion, that both the anterior and medial aspect of the 
veteran's right knee was tender and that the only evidence of 
instability was to valgus stress related to the "wear and 
tear on the medial side."  The report also noted that, if 
anti-inflammatory medications were unsuccessful in treating 
this condition, a total knee replacement might be required.  
The February 1996 treatment record indicated that the veteran 
was responding reasonably well to Indomethacin and that a 
follow-up appointment was planned approximately six months 
later.  

In the veteran's November 1997 request for an increased 
rating of his service-connected right knee disability, the 
veteran stated that the disability hampered his mobility and 
that he had developed arthritis in his right knee.  

A March 1998 VA report of a right knee examination noted that 
the veteran reported frequent swelling of his right knee 
which limited his motion and that his right knee occasionally 
locked into position or gave way.  The report noted a range 
of motion from 0 to 110 degrees of the right knee and from 0 
to 145 degrees of the left knee, considerable atrophy of the 
right thigh and calf and a "1+ effusion" of the right knee.  
The report also noted palpable spurs on the medial tibial 
joint line.  The report noted a diagnosis of severe 
degenerative joint disease of the right knee which "followed 
the initial injury in the service in December 1944."  The 
report also listed diagnoses of limitation of motion due to 
the degenerative joint disease and of severe chondromalacia 
of the right knee, due to the in-service injury.  
Additionally, the report noted that the veteran's right knee 
disability impeded his walking, required him to use a cane 
and caused severe pain in his knee each time the knee was 
moved.  The report also said that any surgical reconstruction 
of the veteran's knee must be postponed due to a January 1998 
triple-vessel bypass.  

The April and May 1998 VA rehabilitation progress notes, from 
the Newington, Connecticut VA Brace Clinic, reflected that 
the veteran had been measured for and provided a combined 
instability brace.  

At a September 1998 RO hearing, the veteran testified that he 
had been treated at a West Haven, Connecticut, Orthopedic 
Clinic and that a knee replacement had been considered.  
Additionally, the veteran testified that two VA physicians 
had examined him approximately "a couple months ago."  The 
veteran also stated that, although he could move his knee, it 
caused extreme pain.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  Painful 
motion with the joint or periarticular pathology which 
produces disability warrants the minimum compensation.  38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59. (1999).  

Specifically, the applicability of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint, must be considered.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In applying sections 4.40, 
4.45, and 4.59, rating personnel must consider the 
claimant's functional loss and clearly explain what role the 
claimants' assertions of pain played in the rating decision.  
Id.; Smallwood v. Brown, 10 Vet. App. 93, 99 (1997).  

Although the March 1998 VA report of right knee examination 
noted the veteran's right knee pain, the report did not 
indicate the extent of the functional loss of the veteran's 
right knee due to pain.  Therefore, the RO should obtain a 
new medical examination which specifically takes into 
consideration the factors cited in 38 C.F.R. §§ 4.40 and 
4.45 as well as all of the medical evidence of record.  

Additionally, the record indicates that not all relevant 
treatment records are associated with the claims folder.  The 
veteran indicated in the September 1998 RO hearing that two 
VA physicians had examined him.  Also, the private medical 
records submitted by the veteran indicated ongoing treatment 
related to the veteran's right knee disability and that at 
least one additional follow-up appointment had been scheduled 
for approximately six months after the February 1996 
appointment.  Furthermore, the veteran also indicated in the 
September 1998 RO hearing that he had been scheduled for 
treatment at a West Haven, Connecticut, Orthopedic Clinic.  
These records are not associated with the claims folder.  

The Board finds that, although the record indicates that the 
veteran informed VA that two VA physicians had examined him, 
VA medical records relating to these examinations are not 
associated with the claims folder.  VA medical records 
concerning treatment prior to a Board decision are 
constructively deemed to be before the Board.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Because the record indicates that all 
relevant VA medical records have not been associated with the 
claims folder, the veteran's claim must be remanded for 
further development.  

Therefore, the Board finds that a remand is required in this 
case.  The veteran has put VA on notice that competent 
evidence exists that might support his claim for an increased 
rating of the service-connected right knee disability.  
Additionally, a new VA medical examination is required, which 
takes into consideration the factors cited in 38 C.F.R. 
§§ 4.40 and 4.45.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
right knee disability since service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
This should specifically include an 
attempt to obtain any additional 
treatment records from the veteran's 
private physician, any treatment records 
from the West Haven, Connecticut, 
Orthopedic Clinic and all pertinent VA 
treatment records.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
right knee disability.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner, and the 
examiner should report whether the claims 
folder was indeed available and reviewed.  
The examiner also should identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected right knee disability.  
The examiner should be specifically 
requested to provide an opinion as to the 
extent that pain limits the veteran's 
functional ability.  The examiner should 
also be requested to determine whether, 
and to what extent, the right knee 
exhibits weakened movement, excess 
fatigability or incoordination.  Finally, 
the examination should specifically state 
whether any instability or subluxation 
was found.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

3.  After undertaking any additional 
indicated development, the RO should 
review the veteran's claim in light of 
the additional evidence and consider the 
applicability of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on 
movement of the right knee.  If the issue 
remains denied, the veteran should be 
furnished with an appropriate 
Supplemental Statement of the Case and be 
given an opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


